Name: Commission Regulation (EEC) No 1403/92 of 27 May 1992 amending Regulation (EEC) No 3518/91 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: economic analysis;  trade policy
 Date Published: nan

 No L 146/48 Official Journal of the European Communities 28 . 5. 92 COMMISSION REGULATION (EEC) No 1403/92 of 27 May 1992 amending Regulation (EEC) No 3518/91 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1 January 1992, and this version is valid until 31 December 1992 ; Having regard to the Treaty establishing the European Economic Community, Whereas the geopolitical changes that have taken place in central and eastern Europe are of such major importance as to render it necessary, by way of exception, to make a purely technical adjustment to the said version during the year of its validity ; Whereas the purpose of such adjustment is to permit statistics to be drawn up which take account of the most recent developments ; Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States ('), last amended by Regulation (EEC) No 1629/88 (2), and in particular Articles 36 and 41 thereof, Whereas Commission Regulation (EEC) No 3518/91 of 4 December 1991 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (3) laid down the version of the said nomenclature due to come into force on Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3518/91 is amended as follows : 1 . Headings '048  Yugoslavia' and '056  Soviet Union' to be deleted. 2. The following headings to be added after heading '070  Albania' : '072 Ukraine 073 Belarus 074 Moldova 075 Russia 076 Georgia 077 Armenia 078 Azerbaijan 079 Kazakhstan 080 Turkmenistan 081 Uzbekistan 082 Tadjikistan 083 Kyrghystan 090 Yugoslavia Territory of the former Yugoslavia excluding Slovenia, Croatia and Bosnia-Herzegovina 091 Slovenia 092 Croatia 093 Bosnia-Herzegovina'. Article 2 This Regulation shall enter into force on the first day of the month following the month of its publication in the Official Journal of the European Communities. (') OJ No L 183, 14. 7. 1975, p. 3. 0 OJ No L 147, 14. 6. 1988, p. 1 . (3) OJ No L 334, 5. 12. 1991 , p. 10. 28 . 5. 92 Official Journal of the European Communities No L 146/49 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1992. For the Commission Henning CHRISTOPHERSEN Vice-President